Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrea Rodriguez on 01/19/2022.
CLAIMS
Claim 1, lines 5-9 currently read
“walls, the helical walls defining an open interior volume located between the inlet aperture and outlet aperture, the helical walls forming an internal helical surface, the compressor rotor having: 
an inlet aperture into which passes a cooling fluid for passage to an interior of the compressor rotor; 
an outlet aperture from which passes the cooling fluid; and”
Claim 1, lines 5-9 are amended to read
- -walls, the compressor rotor having; 
an inlet aperture into which passes a cooling fluid for passage to an interior of the compressor rotor; 
an outlet aperture from which passes the cooling fluid; 
- -

REASONS FOR ALLOWANCE
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 8 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 8 discloses a compressor rotor (10, fig 5 and 6) with an external helical compression surface (surface of wall 52), an inlet aperture (54), an open interior volume (50) with helical walls (52) forming an internal helical surface (internal surface of 52), an outlet aperture (56), and a turbine (60) with a plurality of turbine blades (64) disposed in the open interior volume extending from a central turbine body (62).  The turbine blades are fixed in position internal to the rotor and extract work from the cooling fluid as the fluid moves thru the rotor so the total pressure of the cooling fluid is decreased.
Moens (USPN 8,192,186) discloses a compressor rotor (4, fig 2) with an inlet aperture (left side of 8) an outlet aperture (right side of 8) with an open interior volume (8) an internal turbine (12, fig 3) with turbine blades (11)
Hirshberg (USPAP 2010/0162685) discloses a turbine blades (402, fig 4), a central body (located at the center of the blades 402, fig 4). Hirshberg goes onto disclose the turbine blades extract work from the cooling fluid as the fluid moves thru the rotor so the total pressure of the cooling fluid is decreased (para 0070).  However Hirshberg fails to disclose a compressor, a compressor rotor with an external helical compression surface, an inlet aperture, an open interior volume with helical walls forming an internal helical surface, an outlet aperture, and a turbine with a plurality of turbine blades disposed in the open interior volume of the rotor.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 8 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746